434 F.2d 655
H. J. JONES, Petitioner-Appellant,v.R. I. MOSELEY, Warden, United States Penitentiary, Leavenworth, Kansas, and U. S. Attorney General, et al., Respondents-Appellees.
No. 349-70.
United States Court of Appeals, Tenth Circuit.
November 11, 1970.

Appeal from the United States District Court for the District of Kansas; Frank G. Theis, Judge.
H. J. Jones, pro se.
Before LEWIS, Chief Judge, PICKETT, Circuit Judge, and KERR, District Judge.
PER CURIAM.


1
The initial review of this case prompted us to inform the appellant, H. J. Jones, that we were contemplating summary affirmance on our own motion and afforded him an opportunity to submit a memorandum in opposition. See Rule 8(d), Revised Rules of the United States Court of Appeals for the Tenth Circuit (1970). He had earlier submitted a brief addressing the underlying merits and chose not to file additional papers.


2
We have now carefully reviewed the files and records in this case along with the original file of the earlier district court case, No. L-202, and are thoroughly convinced that the judgment of the district court is correct. Concluding that there is no need for further argument on the unsubstantial question presented, we affirm for the reasons stated by the district court in 319 F.Supp. 455 (D.C.Kan., 1970).